DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Application No. 16/584,278 filed on 09/26/2019. Claims 1-7 are currently pending and have been examined. Claims 2-7 have been rejected as shown in claim rejections sections. Claim 1 is allowed as shown. This office action is Non-Final Rejection.
On November 15, 2021 the Examiner and Applicant’s representative held an interview where the Examiner presented proposed amendments to place the application into allowance.  The Applicant did not give authorization for the proposed amendment, resulting in this Office Action.  The proposed amendments would overcome the claim objections and rejections included in the Office Action.  A copy of that proposed amendment is included in this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  
The ellipses (…) in/next to expressions 1, 2 and 3 should be removed.  
Parenths should not be used around elements that are positively recited, e.g. (n+1).  Please remove the parenths as suggested in the proposed claim amendments.
It is suggested the term expression because replaced with the term equation as suggested in the proposed claim amendments
In claim 5, “duplicatation” should be change to “duplication.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the symbol na is not used throughout the claims nor the specifications.  It is unclear if this is supposed to instead be Na.
In claim 1, there are multiple equations for the same expression. Please restrict expression numbers to one equation at a time. Any following or defining equations for symbols should be preceded by the word “where” or “whereas.”
In claim 1, the element starting with “one of the transmission array antenna”.  The term “m” is defined, however, m is not used again in the claim.  Is this supposed to be “n”?
In claim 1, it is unclear what is meant by antenna pieces.  It is suggested this be amended to simply recite antenna.




Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art is Alland [US 9,869,762].
Alland teaches a radar transmission circuit that transmits a radar signal from a transmission array antenna Alland [US 9 , 869 , 762] in [col 2: 7-46] ; and   
a radar reception circuit that receives, from a reception array antenna, a reflected wave signal that is the radar signal reflected at a target Alland [US 9 , 869 , 762] in [col 2: 7-46],  
wherein: one of the transmission array antenna and the reception array antenna includes a first antenna element group having m-pieces of antenna elements arranged at a first interval Dt along a first axis direction (m is an integer of 1 or larger);  Alland [US 9 , 869 , 762] in [col 2: 7-46]
However, neither Alland nor the prior art teach these elements in combination with the remainder of the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAHER AL SHARABATI/
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648